Citation Nr: 1760693	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Michael K. Horowitz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 claim and a September 2013 rating decision by a Department of Veterans Affairs Regional Office.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's service personnel records confirm he was stationed at Camp Lejeune from August 1966 to January 1967, and is therefore presumed to have been exposed to contaminants in the water supply at such base.

2. The medical evidence of record confirms the Veteran has a current diagnosis of non-Hodgkin's lymphoma, which has been active during the pendency of the claim.

3. It is presumed that the Veteran's current non-Hodgkin's lymphoma is related to his military service, to include exposure to contaminated water at Camp Lejeune.



CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma as due to contamninated water at Camp Lejeune have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(7), 3.309(f) (2017).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


